Title: To Benjamin Franklin from Alexander Gross, [c. 1783]
From: Gross, Alexander
To: Franklin, Benjamin


          
            [c. 1783]
            
          
          To his Excelency Dr. Franklin plenepotentary &c &c &c &c
          The humb: pettition Of Alexander Gross Native Of Cape Codd in America Most humbly Sheweth that your Excelency’s pettitioner is Now A hostage in Dunkerque prison—is A Native Of Cape Codd in America his parents Now Live there, is Abt. Twenty Six Years Of Age, Entered A Volentiere About 8 Years Ago in the Americian Servise On the proclamation Of his Excelincy General Washington And Served One Year, the time then Spacefied to Serve in his Excelency’s proclamation That at The Expiration Of the Said Year the Enemy Appeared in the Jarsey Islands, your Excelency’s pettitioner Stayed Six weeks Longer At the Request Of Genl. Sulivan Then his

Commander, After Was Granted his Discharge. Soon After he went On board Of A Merchant Vessel from Cohasset to the Ise A Cape, On his Return With the Sd. Vessel Which Was Loaded With Rum Coffee & Cotton, was taken by A Letter of Marque Of Liverpool, Brought there Ane Imprisoned. Soon After Was Sent A prisoner to plymouth And sent On board the Duke Man Of War, was Often tempted to Enter And Take bounty, Never Did Either, in Consequence Of Which he was kept Close Confined for the Space of Three years And—Nine Months— At Last Found Means to Effect his Escape, And Went to Southamton, there Shiped himself On board of A Sloop bound to Cork in Ireland This in hopes to be taken, And Carried A prisoner to America, Or Some Other place from Whence he May Effect his Escape to America. When Out in Said Sloop Four Days, Was taken by A private Ship Of Warr, the property Of One Missil Merchant Of Dunkerque. The Commander Of Sd. Sloop Insisted On My Going As Hostage for her for the Sum of 200 Guineas. Intirely Against My Inclination, On My Arival At Dunkerque I was Shut Up in Close prison Where I am Now One Year And Four Months Existing On One Scanty Meal pr. Day, And At present with Less hopes Of Redemption than Ever, Finding the Owner Of Sd. Sloop (I having No Tie On him) Means to Leave Me for Ever, Unredeemed, Therefore, Most humbly Crave Your Excelency’s kind Interposition in My behalf—As the Father—protecter—And Source Of Redress Of All My Just Acting Countrymen in this part Of the world— And Your Excelency’s Distressed pettitioner in Duty bound Will Ever PRAY—
         
          Addressed: A Son Exclcy Monsieur Monsr. / Franklin plenepotentery a Lês Estàte / Unie D.’Amerk. / A / Paris
          Notation: Gross Mr. Alexander—
        